Citation Nr: 0819599	
Decision Date: 06/13/08    Archive Date: 06/18/08

DOCKET NO.  07-09 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected left shoulder disability, currently 
evaluated as 20 percent disabling.  

2.  Entitlement to total disability based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. Morgan, Counsel


INTRODUCTION
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from  rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin 
(the RO).   

Procedural history

The veteran served on active duty from February 1952 until 
November 1955.  

In a March 1956 RO rating decision, service connection of a 
disability of the left shoulder was granted.  A 
noncompensable disability rating was assigned.  In a February 
1964 rating decision, a 20 percent disability rating was 
assigned for the veteran's service-connected left shoulder 
disability.    

In June 2005, the RO received the veteran's claim of 
entitlement to an increased disability rating for his 
service-connected left shoulder disability as well as 
entitlement to TDIU.  A May 2006 rating decision denied the 
TDIU claim and a July 2006 rating decision denied the 
increased rating claim.  The veteran disagreed with these 
rating decisions and initiated this appeal.  The appeal was 
perfected by the timely submission of the veteran's 
substantive appeal (VA Form 9) in February 2007.

In November 2006, the veteran presented sworn testimony at a 
hearing which was chaired by a RO hearing officer.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.  

For good cause shown, the matter was advanced on the Board's 
docket in May 2008.  See 38 C.F.R. § 20.900 (c)(2008).  

Issues not on appeal

In June 2005, the RO received the veteran's claim of 
entitlement to an increased disability rating for a service-
connected right shoulder disability.  At  that time the 
assigned disability rating was 30 percent.  In a January 2007 
rating decision, the RO granted an increased disability 
rating to 60 percent.  In February 2007  correspondence, the 
veteran advised that he was satisfied with the 60 percent 
disability rating assigned to the right shoulder disability.  
Accordingly, that issue is not before the Board.  


FINDINGS OF FACT

1.  The veteran's service-connected left shoulder disability 
manifests as limitation of arm motion with some loss of 
function due to pain in the non-dominant upper extremity.  
There is no indication of deformity, malunion of the joint, 
recent episodes of dislocation or surgical intervention since 
the veteran's separation from service.  
 
2.  The veteran's service-connected disabilities include: a 
right shoulder disability which is evaluated as 60 percent 
disabling, a left shoulder disability which is rated 20 
percent disabling, and post-operative scars which are 
evaluated as noncompensably disabling.  The veteran's 
combined total disability rating is 80 percent.  The evidence 
of record demonstrates that the veteran's service-connected 
disabilities in and of themselves do not prevent the veteran 
from following substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for the 
service-connected left shoulder disability are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.20, 4.71a, 
Diagnostic Code 5201(2007).  

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19, 4.26 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for his service-connected left shoulder disability and 
entitlement to TDIU.  He contends that his left shoulder 
disability merits a higher disability rating due to pain and 
that he is entitled to TDIU based upon the impact of his 
service-connected bilateral shoulder disabilities on his 
chosen employment of carpentry.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).   When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. 
§§ 3.102, 4.3 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO advised the veteran of VA's duty to assist 
him in the development of these claims in a letter dated July 
11, 2005.  The VCAA letter specifically advised the veteran 
that in order to qualify for a higher disability rating he 
must submit evidence showing that his service-connected 
disabilities had gotten worse and advised him of the criteria 
for the establishment of service connection and further 
advised of the criteria for entitlement to TDIU.  See the 
July 2005 VCAA letter, pages 6 and 7. 

The July 2005 VCAA letter advised the veteran that VA would 
obtain all evidence kept by the VA and any other Federal 
agency, including VA facilities and service medical records.  
He was also informed that VA would, on his behalf, make 
reasonable efforts to obtain relevant private medical records 
not held by a Federal agency as long as he completed a 
release form for such.  The letter specifically informed the 
veteran that for records he wished for VA to obtain on his 
behalf he must provide enough information about the records 
so that VA can request them from the person or agency that 
has them.  

Further, the veteran was specifically notified to send or 
describe any additional evidence which he thought would 
support his claim.  See the July 11, 2005 VCAA letter, page 
2. This request complies with the "give us everything you've 
got" requirements of 38 C.F.R. § 3.159 (b) in that the 
veteran was informed that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  

In this case, elements (1), (2) and (3) veteran status, 
current existence of a disability, and relationship to 
military service are not at issue.  With respect to element 
(4), degree of disability, as discussed above, the veteran 
received notice of this element in the July 2005 VCAA letter.  
Regarding elements (4) and (5) the veteran received specific 
notice as to both elements in a March 2006 letter which was 
issued in response to the Court's decision in Dingess.  See 
the March 2006 VCAA letter, pages 1-2.  

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation-
e.g., competent lay statements describing symptoms, medical 
and hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  See Vazquez-
Flores, supra. 

The Board finds that the both July 2005 and the March 2006 
letters to the veteran specifically advised him that an 
increased disability rating would require a showing that the 
veteran's condition had worsened.  In addition, in the March 
2006 letters the RO and invited evidence that would 
demonstrate limitations in the veteran's daily life and work 
and advised the veteran as to the use of diagnostic codes.  
See, e.g.,  the March 2006 letter, page 1.  

The Board notes that neither the July 2005 letter nor the 
March 2006 letter contained notice of the specific schedular 
criteria.  However, it is apparent from the record that the 
veteran had actual notice of the applicable criteria.  
Service connection for the condition has been in effect for 
over fifty years, and the veteran's correspondence to VA 
clearly shows his awareness of the applicable standard.  
For example, the February 2007 substantive appeal makes a 
specific argument that the distinction between the dominant 
and the non-dominant extremity contained in the rating 
criteria should not apply.  This clearly indicates that he is 
aware of that distinction in the schedular criteria.     

Accordingly, due to the content of the notice given and the 
veteran's actual knowledge, the Board finds that the veteran 
has received appropriate VCAA notice for his increased rating 
claim as contemplated by the Court in Vazquez-Flores.  

The Board further notes that the veteran's representative has 
not alleged that the veteran has received inadequate VCAA 
notice.  Because there is no indication that there exists any 
evidence which could be obtained which would have an effect 
on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].

In short, the Board concludes that the notice provisions of 
the VCAA have been complied with to the extent required under 
the circumstances presented in this case.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2007).

The Board finds that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained, to the extent possible. The evidence of record 
includes the statement of the veteran's private physician, 
the statements of the veteran's employers, and reports of VA 
examinations undertaken in March 2006 and December 2006. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2007).  In November 2006 the veteran 
presented personal testimony at the RO before the RO hearing 
officer.  A copy of that transcript has been associated with 
the veteran's VA claim folder.   

Accordingly, the Board will proceed to a decision on the 
merits.

1.  Entitlement to an increased disability rating for 
service-connected left shoulder disability, currently 
evaluated as 20 percent disabling.  

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2007).



Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance. According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements. In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion. Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled. See 38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. See 38 C.F.R. § 4.59 (2007).




Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

Due to an in-service history of shoulder dislocation, the 
veteran's left shoulder disability has been rated under 
Diagnostic Code 5202 [humerus, other impairment of].  See 
38 C.F.R. § 4.20 (2007) [when an unlisted condition is 
encountered it will be permissible to rate it under a closely 
related disease or injury, in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous].  A 20 percent disability rating has 
been assigned by the RO based upon infrequent episodes of 
dislocation, with guarding of movement at the shoulder level.

In order for a disability rating in excess of 20 percent to 
be assigned under Diagnostic Code 5202, there must be 
evidence of fibrous union, nonunion (false flail joint) or 
loss of the head of the humerus (flail shoulder).  None of 
these has been clinically demonstrated. 

The Board has considered whether another Diagnostic Code 
might be more appropriate and has determined that Diagnostic 
Code 5201 [limitation of motion of the arm] should be 
applied.  The March 2006 VA medical examination makes clear 
that the veteran has not had an episode of dislocation in the 
left shoulder in over ten years.  Further, the principal 
symptomatology associated with the left shoulder disability 
is loss of range of motion and complaints of pain on motion.  
Diagnostic Code 5201 specifically rates to loss of range of 
motion.  

Accordingly, as the criteria associated with Diagnostic Code 
5201 most closely approximates the veteran's current left 
shoulder disability, the Board finds that it is most 
appropriate.     

Schedular criteria

The Board observes that the veteran's left upper extremity is 
his minor non-dominant extremity. See 38 C.F.R. § 4.69 (2007) 
[a distinction is made between major (dominant) and minor 
musculoskeletal groups for rating purposes, and only one 
extremity is to be considered major].

Under Diagnostic Code 5201, limitation of motion to shoulder 
level in the major or minor extremity warrants a 20 percent 
evaluation.  Limitation of motion to midway between the side 
and shoulder level warrants a 30 percent evaluation in the 
major extremity and 20 percent for the minor extremity.  
Limitation of motion to 
25 degrees from the side warrants a 40 percent evaluation for 
the major extremity and 30 percent for the minor extremity.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2007).

Analysis

The veteran is seeking entitlement to an increased disability 
rating for his left shoulder disability which has been 
assigned a 20 percent disability rating.  For the reasons set 
out below, the Board has determined that an increased 
disability rating is not warranted.  

Schedular rating

The veteran has been assigned a 20 percent disability rating.  
In order to warrant the next higher 30 percent disability 
rating for the non-dominant extremity there must be evidence 
of motion limited to 25 degrees of the side.  

The applicable Diagnostic Code draws a distinction between 
the major and minor extremity.  The Board acknowledges that 
the veteran contends that consideration of extremity 
dominance is unfair.   However, the Board is obligated to 
follow the VA regulations.  See 38 U.S.C.A. § 7104 (West 
2002).  

Range of motion testing conducted at the veteran's March 2006 
and December 2006 VA medical examinations indicated that the 
veteran experiences loss of range of arm motion, with 
additional loss of function due to weakness and fatigue 
(forward elevation limited to 70 degrees out of 180 without 
pain and to 76 with pain, and additionally loss of range of 
motion to 70 degrees on repetitive motion on examination in 
December 2006).  However, there is no showing in any medical 
report of arm motion limited to 25 degrees, which would allow 
for the assignment of a 30 percent disability rating.  The 
ranges of motion, in the 70-80 degree range, closely 
approximate midway between the side and shoulder level, which 
warrants the assignment of a 20 percent rating.

Accordingly, there is no basis in the record for the 
assignment of a disability rating in excess of the currently 
assigned 20 percent.  

DeLuca considerations

The Board must also address the provisions of 38 C.F.R. §§ 
4.40, 4.45 and 4.59 (2007).  See DeLuca, supra.

While both the March 2006 and December 2006 VA examiners 
indicated fatigability and weakness, the additional loss of 
range of motion, which is still in the 70-80 degree range, is 
accounted for in the currently assigned 20 percent disability 
rating.  In other words, even taking into consideration the 
additional functional loss due to weakness and fatigability, 
such additional limitation is minimal and does not 
approximate loss of arm motion limited to 25 degrees.  Thus, 
there is no basis on which to assign a higher level of 
disability based on 38 C.F.R. §§ 4.40, 4.45 and 4.59.



Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007),  the Court 
held that staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibited 
symptoms that would warrant different ratings.

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

The veteran's service-connected left shoulder disability has 
been rated 20 percent disabling since 1963.  The veteran's 
claim for an increased disability rating was filed in June 
2005. Therefore, the relevant time period under consideration 
is from June 2004 to the present. The question to be answered 
by the Board, then, is whether any different rating should be 
assigned for any period from June 2004 to the present.

After a careful review of the record, the Board can find no 
other evidence to support a finding that the veteran's left 
should disability was more or less severe than the currently 
assigned 20 percent rating during the appeal period or the 
one year prior.   Although there appears to have been a 
worsening in the veteran's condition between the March 2006 
and the December 2006 VA examination, even the results of the 
December 2006 examination, which show the most severe 
limitation of the veteran's condition, do not provide a basis 
for assigning a higher disability rating.  Accordingly, there 
is no basis for awarding the veteran a disability rating 
other than the currently assigned 20 percent for at any time 
from June 2004 to the present.


Extraschedular consideration

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2007).  

In the January 2007 Statement of the Case, the RO 
specifically discussed the applicable of the regulations 
pertaining to extraschedular evaluations.  Since an 
extraschedular evaluation has been considered by the RO, the 
Board will, accordingly, consider the provisions of 38 C.F.R. 
3.321(b) in connection with the issues on appeal.  See 
Bagwell v. Brown, 9 Vet. App. 157 (1996) [the question of an 
extraschedular rating is a component of the veteran's claim 
for an increased rating].

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2007).

Insofar as frequent hospitalization is concerned, the veteran 
has not required surgical intervention for his left shoulder 
disability since his separation from service over five 
decades ago.  

The Board acknowledges that the veteran has argued that his 
left shoulder disability prevents him from following his 
chosen occupation and, as such, this constitutes a marked 
interference in employment.  It is undisputed that the 
veteran has been unemployed since 2005.  However, the Board 
notes that the veteran's left shoulder condition has been 20 
percent disabling since August 1963.  According to the 
veteran, he began carpentry as a full-time career in 1981 and 
was able to work in that capacity for twenty years.  See the 
transcript of the hearing, page 2-3.  Therefore, the evidence 
shows that the left shoulder disability was not a barrier to 
a twenty year career in carpentry.  Marked interference with 
employment, beyond that contemplated in the schedular 
criteria, has not been demonstrated.  

The Board adds that it has no reason to doubt that the 
veteran's left shoulder disability may interfere with his 
ability to work as a carpenter.  However, any occupational 
impairment is specifically contemplated in the 20 percent 
rating assigned for the left shoulder condition.  See 
38 C.F.R. § § 3.321(a), 4.1 (2007); 
see also  Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); 
see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
[noting that the disability rating itself is recognition that 
industrial capabilities are impaired].

In short, the evidence does not support the proposition that 
the veteran's left shoulder disability presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards under either the current or the former criteria and 
to warrant the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2007).  Accordingly, referral of 
this issue to appropriate VA officials for consideration of 
an extraschedular evaluation is not warranted.

Conclusion 

For the reasons and bases set out above, the Board has 
determined that the criteria for a disability rating in 
excess of the currently assigned 20 percent is not met for 
the veteran's left shoulder disability.  The benefit sought 
on appeal is accordingly denied.  



2. Entitlement to TDIU.

Relevant law and regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2007).  A claim 
for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).
  
A finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2007).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a) (2007).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  See Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment 
shall not be considered substantially gainful employment."  
38 C.F.R. § 4.16(a) (2007).  
The Court noted the following standard announced by the 
United States Eighth Circuit Court of Appeals in Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is an 
inability to engage in substantial gainful activity.  
The question must be looked at in a practical manner, 
and mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is 
realistically within the physical and mental 
capabilities of the claimant.

Moore, 1 Vet. App. at 359.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  In a pertinent precedent decision, the VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation. VAOPGCPREC 75-91 (Dec. 27, 
1991).

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non-service-connected 
disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19 (2007).

Analysis

The veteran is seeking entitlement to TDIU.  As has been 
discussed in the law and regulations section above, TDIU may 
be awarded on either a schedular basis or an extraschedular 
basis.  As explained below, in this case only the schedular 
basis need be considered.

Schedular basis

The veteran is service-connected for a right shoulder 
disability, which is currently 60 percent disabling.  He has 
a left shoulder disability, discussed above, which is rated 
20 percent disabling.  The combined disability rating is 80 
percent See 38 C.F.R. § 4.26 (2007).  This meets the criteria 
for schedular consideration of TDIU.  See 38 C.F.R. § 4.16(a) 
(2007). 

The veteran is also service connection for scars of the 
forearms, which are rated noncompensably disabling.  The 
veteran has not contended, and the record does not show, that 
such interfere with his employability.  The Board's TDIU 
discussion will therefore focus on the service-connected 
bilateral shoulder disabilities.]

For reasons stated immediately below, the Board finds that 
the evidence of record demonstrates that although the 
veteran's service-connected disabilities place limitations on 
his employment and particularly his chosen employment, these 
limitations are not such to render him unable to secure and 
follow a substantially gainful occupation.

According to a May 2006 private medical opinion, the March 
2006 VA medical opinion and the December 2006 VA medical 
opinion, the veteran maintains residual capacity for work.  
Taken together, these multiple recent assessments are power 
evidence against the veteran's claim.  All three physicians 
have considered the severity of the veteran's shoulder 
disabilities and have concluded that the veteran is not 
precluded from following substantially gainful employment.  

Specifically, the May 2006 private medical opinion found that 
the veteran was not precluded from employment and could 
perform light work.  Both the VA opinions set out certain 
limitations placed on employment by the veteran's shoulder 
condition.  However, based upon the veteran's educational 
attainment, full cognitive function and prior employment 
history the March 2006 VA examiner concluded the veteran 
suffered from moderate functional disruption and could 
perform work as a consultant or in assembly.  The December 
2006 VA examiner noted that the veteran could likely perform 
office work.  

The veteran has presented the statements of two of his prior 
employers.  Both statements indicate that the veteran's 
physical limitations preclude him from working as a 
carpenter.  The Board does not dispute that this is the case.  
Further, the Board notes that the currently assigned 80 
percent disability rating indicates that the veteran has lost 
substantial earning capacity due to his service-connected 
disabilities.  

However, the medical evidence of record make clear that the 
veteran's service-connected disabilities, while limiting, do 
not prevent the veteran from following substantially gainful 
employment.  As noted, above the medical evidence clearly 
indicated that employment is possible even taking into 
account the service-connected disabilities.  

The veteran has asserted that his age working in combination 
with the severity of his disabilities has led to his 
unemployability.  See the transcript of the hearing, page 3.  
The regulation is clear, however, that only the impact of the 
service-connected disabilities may be considered and that age 
may not be used as a factor.  See 38 C.F.R. § 4.19 (2007).  

In short, the evidence of record demonstrates that the 
veteran's service-connected disabilities in and of themselves 
do not prevent the veteran from following substantially 
gainful employment.  The objective medical evidence shows 
that despite the limitations attributable to his shoulder 
disabilities the veteran retains the capacity to perform 
other types of employment.  Therefore, the Board does not 
find that the service-connected disabilities render the 
veteran unable to secure or follow a substantially gainful 
occupation.  

Extraschedular basis

Referral to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2007) in TDIU claims only applies to those TDIU 
claims that do not meet the percentage standard set forth in 
38 C.F.R. § 4.16(a).   As has been discussed above, the 
veteran's service-connected disabilities meet the threshold 
requirement of 38 C.F.R. § 4.16(a).  Thus, 38 C.F.R. § 4.16 
(b) does not have to be addressed by the Board in the instant 
case, because 38 C.F.R. § 4.16 (a) is applicable.  See 
McNamara v. Brown,  14 Vet. App. 317 (1994) ["section 
4.16(b) of title 38, Code of Federal Regulations, provides a 
discretionary authority for a TDIU rating in cases where 
§ 4.16(a) does not apply."].  

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for TDIU.  The benefit sought on appeal 
is accordingly denied.


ORDER

Entitlement to an increased disability rating for service-
connected left shoulder disability, currently evaluated as 20 
percent disabling, is denied.    

Entitlement to total disability based upon individual 
unemployability due to service-connected disabilities (TDIU) 
is denied.


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


